                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 MICHAEL MALOTT,

        Plaintiff,
                                                                    Case No. 2:17-cv-79
 v.
                                                                    HON. JANET T. NEFF
 UNKNOWN LACROSSE,

        Defendant.
 ____________________________/


                                   OPINION AND ORDER

       On April 27, 2017, Plaintiff initiated this prisoner civil rights action, and the matter was

referred to the Magistrate Judge. On January 10, 2019, Plaintiff filed a Motion to Dismiss (ECF

No. 57), indicating that he “can’t prosecute or continue the case w/out discovery and since I’m

being denied that th[e]n I want to drop the case” (id. at PageID.269). On January 11, 2019,

Defendants filed a response, concurring in the motion and requesting dismissal “with prejudice”

(ECF No. 58). On January 17, 2019, the Magistrate Judge issued a Report and Recommendation

(R&R), recommending that this Court grant Plaintiff’s motion and dismiss this action with

prejudice (ECF No. 59). The matter is presently before the Court on Plaintiff’s January 28, 2019

Objection to the Report and Recommendation (ECF No. 61). In accordance with 28 U.S.C.

§ 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de novo consideration of those

portions of the Report and Recommendation to which objection has been made.

       In his objection, Plaintiff requests that the Court “not dismiss my case,” that he was

“intimidated into the dismissal” (ECF No. 61 at PageID.282). In light of the contradictory
positions taken by Plaintiff, the Court will consider Plaintiff’s motion to dismiss withdrawn and

refer this matter to the Magistrate Judge for further proceedings, as appropriate. Therefore:

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Dismiss (ECF No. 57) is

WITHDRAWN.

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 59) and

Objection thereto (ECF No. 61) are DISMISSED AS MOOT.



Dated: February 6, 2019                                       /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                2
